Citation Nr: 1724407	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO. 12-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1971 to January 1974, with service in Vietnam. 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Regional Office (RO) in Roanoke, Virginia. Jurisdiction now resides with the Regional Office in Providence, Rhode Island.  

The Board notes that on the Veteran's July 2010 VA Form 21-526, Veterans Application for Compensation and/or Pension,  he listed PTSD as the disorder for which compensation was sought.  Nevertheless, the Board notes that, on examination in December 2010, the Veteran was diagnosed with adjustment disorder with depressed and anxious moods, secondary to current life stress, and alcohol dependence.  In light of the diagnoses of record, the Board has expanded the issue on appeal to encompass all acquired psychiatric disabilities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The appeal is REMANDED to the AOJ. VA will notify the Veteran if further action is required.


REMAND

In connection with his claim, the Veteran was afforded a VA examination in December 2010.  As noted above, the Veteran was diagnosed with adjustment disorder with depressed and anxious moods, secondary to current life stressors, and alcohol dependence.  The examiner noted that the Veteran did not meet the symptom criteria for a diagnosis of PTSD.  However, the Board finds that the December 2010 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required. See Barr v. Nicholson, 21 Vet.App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a claim . . . , even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided."). 

First, the examination was not conducted in accordance with the DSM-5, which is applicable in this case.  See 80 Fed. Reg. 14308 (March 15, 2015) (final rule amending 38 C.F.R. § 4.125 ).  Second, to the extent that the examiner diagnosed the Veteran' with adjustment disorder with depressed and anxious moods, secondary to current life stressors, and alcohol dependence, he provided no opinion as to whether it was at least as likely as not that the Veteran's current psychiatric diagnosis was at least as likely as not related to his conceded in-service stressor.  Finally, the Board notes that the Veteran's representative contends that the Veteran's disability picture has increased in severity, which may impact his ultimate diagnosis on remand.  In that regard, the Veteran's representative notes that the Veteran's last examination was six and a half years ago and he requests that the Veteran be afforded a new examination.  Although the Board acknowledges that the mere passage of time is not, in and of itself, enough to warrant a new VA examination, cf. Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007), in light of the record before the Board, and for the additional reasons outlined above, the Board finds that the Veteran should be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any healthcare providers who have provided treatment for his mental health conditions. After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding VA treatment records.  
 
2. The Veteran should be afforded a VA examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, to include the Veteran's service treatment records, post-service medical records, verified in-service stressors, and lay assertions.

It should also be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology. If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation. 

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that any acquired psychiatric disability manifested in service or is otherwise casually or etiologically related to the Veteran's military service.  

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under DSM-5 criteria have been satisfied. If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.
  
(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (2016).




_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

